Name: Commission Regulation (EEC) No 816/89 of 30 March 1989 establishing the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 31 . 3 . 89 Official Journal of the European Communities No L 86/35 COMMISSION REGULATION (EEC) No 816/89 of 30 March 1989 establishing the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc committee, HAS ADOPTED THIS REGULATION : Article 1 The products covered by Regulation (EEC) No 1 035/72 and subject from 1 January 1990 to the supplementary trade mechanism (STM) on import from Spain into the Community as constituted at 31 December 1985, shall be as set out in the list in the Annex hereto. The STM shall not apply to imports into Spain from the Community as constituted at 31 December 1985, of the products listed in Article 81 (2) (b) (cc) of the Act of Accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 81 (3) thereof, Whereas Article 81 (2) of the Act of Accession of Spain and Portugal makes products covered by Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 2238/88 (?), subject to the supplementary trade mechanism from 1 January 1990 as regards trade between Spain and the Community as constituted at 31 December 1985 ; whereas, however, Article 81 (3) (b) of the Act permits certain products to the withdrawn from the list in particular nine months at the latest before the expiry of the fourth year following accession ; whereas, for the sake of clarity a list of products which are currently sensitive in imports from Spain into the Community as constituted at 31 December 1985 and which must remain subject to the abovementioned mechanism should be drawn up ; whereas, however, maintaining the application of the mechanism in question does not appear justified in the case of imports into Spain from the rest of the Community market ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 30 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20. 5. 1972, p. 1 . (Ã  OJ No L 198, 26. 7. 1988, p . 1 . No L 86/36 Official Journal of the European Communities 31 . 3. 89 ANNEX List of products in the fruit and vegetable sector subject to the STM on import from Spain into the Community as constituted at 31 December 1985 CN code Product 0702 00 0705 11 10 1 0705 11 90 0705 19 00 J ex 0705 29 00 ex 0706 10 00 0709 10 00 0806 10 11 ' 0806 10 15 0806 10 19 J 0807 10 90 0809 10 00 ex 0809 30 00 0810 10 Tomatoes Lettuce Broad-leaf endives Carrots Artichokes Table grapes Melons (excluding watermelons) Apricots Peaches (excluding nectarines) Strawberries